        Case 1:20-cv-00534-AWI-SAB Document 28 Filed 10/09/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                             )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS
                                                     )
14                                                   )
     KING CLARK, et al.,
                                                     )   (Doc. No. 26 )
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On August 24, 2020, the Magistrate Judge screened Plaintiff’s second amended complaint and
22   found that Plaintiff stated a cognizable claim for deliberate indifference against Defendants Cordona,
23   Algatar, Vera, Fugate and Romos. (Doc. No. 24.) However, Plaintiff was advised that he failed to
24   state any other cognizable claims. (Id.) Therefore, Plaintiff was granted the opportunity to file an
25   amended complaint or a notice of intent to proceed on the claims found to be cognizable. (Id.)
26          On September 2, 2020, Plaintiff filed a notice of intent to proceed only on the retaliation and
27   deliberate indifference claims against Defendants Cordona, Algatar, Vera, Fugate and Romos and
28   dismiss all other claims and Defendants. (Doc. No. 25.)
                                                         1
        Case 1:20-cv-00534-AWI-SAB Document 28 Filed 10/09/20 Page 2 of 2



1           Based on Plaintiff’s notice, on September 3, 2020, the Magistrate Judge issued Findings and

2    Recommendations recommending that this action proceed against Defendants Cordona, Algatar, Vera,

3    Fugate and Romos for deliberate indifference to Plaintiff’s safety, and all other claims and Defendants

4    be dismissed from the action. The Findings and Recommendations were served on Plaintiff and

5    contained notice that objections were to be filed within fourteen days. (Id.) No objections were filed

6    and the time to do so has now passed.

7           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

8    novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

9    Recommendations to be supported by the record and by proper analysis.

10          Accordingly:

11          1.      The Findings and Recommendations filed on September 3, 2020, are adopted in full;

12          2.      This action shall proceeding against Defendants Cordona, Algatar, Vera, Fugate and

13                  Romos for deliberate indifference to Plaintiff’s safety;

14          3.      All other claims and Defendants are dismissed from the action; and

15          4.      The matter is referred back to the Magistrate Judge for further proceedings.

16
17   IT IS SO ORDERED.
18
     Dated: October 8, 2020
19                                               SENIOR DISTRICT JUDGE

20
21
22
23
24
25
26
27
28

                                                         2
